     Case 4:20-cv-00273-RSB-CLR Document 24 Filed 12/02/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

ANTHONY OLIVER,                      )
                                     )
              Plaintiff,             )
                                     )
v.                                   )              CV420-273
                                     )
AMERIS BANK, et al.,                 )
                                     )
              Defendants.            )

                                 ORDER

     Originally filed in the Superior Court of Chatham County, this case

was removed to this court pursuant to 28 U.S.C. § 1441. Doc. 1. To remove

a case from state court, a defendant must file a “notice of removal signed

pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing

a short and plain statement of the grounds for removal, together with a

copy of all process, pleadings, and orders served upon such defendant or

defendants in such action.” 28 U.S.C. § 1446(a). Defendant’s notice of

removal was not accompanied by the record of the state court proceedings.

Doc. 1. The Court may “may require the removing party to file with its

clerk copies of all records and proceedings in [the] State court.” 28 U.S.C.

§ 1447(b). This may be done even after the period for removal has expired,
     Case 4:20-cv-00273-RSB-CLR Document 24 Filed 12/02/20 Page 2 of 2




as the time period is non-jurisdictional in nature. Stephens v. State Farm

Fire and Cas. Co., 149 F. App’x. 908, 910 (11th Cir. 2005) (citing Covington

v. Indem. Ins. Co., 251 F.2d 930, 932–33 (5th Cir. 1958)). Defendant

Experian Information Solutions, Inc. is, therefore, DIRECTED to amend

its notice of removal within 14 days of this Order to comply with the

requirements of § 1446(a), including the filing of the state court record.

     SO ORDERED, this 2nd day of December, 2020.



                                   _______________________________
                                   ___________
                                            _ ___________
                                                       _ ____
                                                           _______
                                   CHRISTOPHER
                                   C RI
                                   CH  R ST
                                          TOOP
                                             PHER L. RAY  Y
                                   UNITED STATES T S MAGISTRATE
                                             STATE     MAGISTR     JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
